DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgment of Papers Received: Amendment/Response dated 3/11/21.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 4 and 8-10 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Moore et al (US 2014/0188041 hereafter Moore). 
Moore discloses a method of manufacturing a microstructure comprising forming a solid on a substrate where the solid comprises biocompatible materials like CMC, PVP and PVA [0023].  A portion of the solid is dissolved by a solvent and fluidized [0025, Example 2].  The fluidized solid is shaped by molding [0016-0019].  The solid has a solid content up to 95% [0090].  The tip of the microstructure is more in contact with the solvent than the bottom and is more fluidized [Figure 1 and 2]. The drug is added separately [Example 5].  The solid can be fluidized again after solidifying by adding a second solvent such as ethanol [Example 5].  The shaping is accomplished by molding [Examples].  These disclosures render the claims anticipated. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 3-6 and 8-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over the disclosures of Moore et al (US 2014/0188041 hereafter Moore).
As discussed above, Moore discloses a method of making a microstructure comprising depositing a solid material on a substrate, applying a solvent to fluidize the solid and shaping the fluidized solid to form microstructures.  The process comprises up to 50% w/v of the solvent compared to the weight of the biocompatible material [Example 1].  These concentrations are optimized based on the material and the other solvent chosen.  It would have been obvious to optimize the concentration and type of solvent which would change the type and extent of the fluidization of the microneedles.  The general conditions of the claims have been met and the optimization can be used to impart different materials in the same or different needles [Examples 4 and 5].  It would have been obvious to optimize these conditions, including temperature, humidity, dew point and evaporation rate of the particular solvent based on the particular sacrificial layer. All these factors would be tested and optimized .
Response to Arguments
Applicant’s arguments, see Remarks, filed 3/11/21, with respect to the rejection(s) of claim(s) 1, 3-6 and 8-14 under 35 USC 102(a1) and 103(a) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the above recited rejection.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICAH PAUL YOUNG whose telephone number is (571)272-0608.  The examiner can normally be reached on Monday through Friday, 9:00 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 5712720616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICAH PAUL YOUNG/Primary Examiner, Art Unit 1618